NEWS FOR IMMEDIATE RELEASE January 8, 2009 CONTACT: Chadwick J. Byrd (509) 568-7800 AMBASSADORS GROUP ANNOUNCES PLAN TO REDUCE CURRENT WORKFORCE Spokane, WA. – January 8, 2009 Ambassadors Group Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences, announced today that due to continued deteriorating economic conditions, the Company is planning to reduce its current workforce of approximately 270 employees by 15 to 20 percent. The planned reductions are expected to be completed within the month of January 2009. Other expense management measures implemented by the company include a freeze on cash compensation for the Ambassadors Group executive team for 2009 along with the voluntary decline of incentives earned in 2008 by president and chief executive officer, Jeff Thomas and executive vice president, Peg Thomas. Additionally, total compensation increases for 2009 have been limited to 1 percent of total payroll. The Company will continue to aggressively manage costs throughout the year. As of
